Case: 21-50864     Document: 00516310544         Page: 1     Date Filed: 05/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    May 6, 2022
                                  No. 21-50864
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cody Andrew Anderson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:15-CR-153-15


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          In 2015, Cody Andrew Anderson pleaded guilty to conspiracy to
   possess methamphetamine with intent to distribute, and he was sentenced
   the following year to 60 months of imprisonment and four years of supervised
   release. In August 2021, his probation officer petitioned the court to revoke


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50864      Document: 00516310544           Page: 2     Date Filed: 05/06/2022




                                     No. 21-50864


   his supervised release, alleging that Anderson violated the conditions of his
   supervised release by using and possessing methamphetamine. The district
   court revoked Anderson’s supervised release and sentenced him to the
   maximum sentence of 36 months of imprisonment; no further term of
   supervised release was imposed.
          Anderson appeals, contending that his revocation sentence was
   substantively unreasonable because the district court relied too heavily on the
   fact that he violated his conditions, his likelihood of reoffending, his drug use,
   and the unsubstantiated allegations in a withdrawn petition to revoke
   supervised release, and failed to give appropriate weight to Anderson’s long
   history of compliance with his conditions and of sobriety and his family
   relationships and obligations.      Sentences imposed upon revocation of
   supervised release are reviewed under the plainly unreasonable standard.
   United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011). In conducting this
   review, we follow many of the same considerations that are employed in the
   review of original sentences but provide more deference to revocation
   sentences than to original sentences. See id. at 843-44.
          In this case, the district court relied on appropriate § 3553(a) factors
   in determining that a 36-month sentence was warranted, as it addressed the
   nature and circumstances of Anderson’s violation, his history and
   characteristics, and the needs to deter him from future criminal activity and
   to protect the public. See § 3553(a); 18 U.S.C. § 3583(e)(3); United States v.
   Warren, 720 F.3d 321, 332-33 (5th Cir. 2013). There is no indication that the
   district court considered the allegations in the earlier, withdrawn petition for
   revocation; its reasons did not mention the petition or the allegations at all.
   Further, we have routinely upheld revocation sentences exceeding the
   recommended guidelines range, even where the sentence is the statutory
   maximum. See, e.g., United States v. Kippers, 685 F.3d 491, 500-01 (5th Cir.
   2012) (affirming a revocation sentence that was the statutory maximum and



                                           2
Case: 21-50864      Document: 00516310544          Page: 3   Date Filed: 05/06/2022




                                    No. 21-50864


   more than five times above the top of the guidelines range). The fact that we
   “might reasonably have concluded that a different sentence was appropriate
   is insufficient to justify reversal of the district court.” Warren, 720 F.3d at
   332 (internal quotation marks and citation omitted).
          Accordingly, the judgment of the district court is AFFIRMED.




                                          3